Citation Nr: 1234433	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  05-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot and ankle disorder. 

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her former spouse



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active military service from August 1981 to March 1984 and from August 1989 to February 1990.  She had multiple periods of active duty for training (ACDUTRA) from 1991 through 1994, and in 2001.  Additionally, she has served in the Army Reserve, both between her two periods of active service and after her second period of active service.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the benefits sought.  In January 2007, the Board remanded this matter in order to schedule a hearing for the Veteran.  In April 2007, the Veteran testified at a Travel Board hearing before a Veterans Law Judge. In August 2007, the Board remanded this matter for further evidentiary development. 

In October 2009, the Veteran was apprised of the fact that the Veterans Law Judge from her April 2007 Travel Board hearing was no longer at the Board, and she was given the opportunity to have a new hearing.  The Veteran indicated she wanted another hearing, and in December 2009 the Board remanded this matter in order to schedule such hearing.  In April 2010 she testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge. 

In October 2010, the Board remanded the issues noted on the first page of this decision for further development.  The Board is satisfied that there has been substantial compliance with the remand directives as to the issue decided below.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the RO obtained VA treatment records and the Veteran was examined.  A nexus opinion was provided.  The examination is adequate for making a determination on the issue on appeal.  The case has been returned to the Board and is ready for further review.  

The issue of entitlement service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC. The Veteran will be notified if additional action is required on her part. 


FINDING OF FACT

The Veteran's current left foot/ankle disorder is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service. 


CONCLUSION OF LAW

The criteria for service connection for a left foot and ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION 

Veterans Claims Assistance Act of 2000 ("VCAA") 

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

a.) Duty to Notify 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  

VA essentially satisfied the notification requirements of the VCAA by means of a letter dated in May 2004.  The Veteran was informed of the types of evidence needed in order to substantiate her claim of entitlement to service connection, the division of responsibility between herself and VA for obtaining the required evidence, and was asked to provide any information or evidence in her possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  In addition, a February 2007 letter satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim. 

b.) Duty to Assist 

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and VA compensation and pension examination reports.  Additionally, the claims file contains the Veteran's statements in support of her claim and lay statements from others in support of the claim.  She was afforded two Board hearings.  The Veteran has not referenced any outstanding records that she wanted VA to obtain or that she felt were relevant to these claims that have not already been associated with the claims folder.  

Review of the examination reports shows that the VA examiners reviewed the Veteran's complete claims folder, elicited from the Veteran her performed comprehensive physical examinations, reviewed diagnostic test results and provided clinical findings detailing the results of the examinations.  The Board concludes that the examinations with the associated addendums are adequate.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of her claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of this appeal.  Accordingly, the Board will proceed to a decision on the merits. 

Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Alternatively, under 38 C.F.R. § 3.303(b) , service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Reserve and National Guard service generally means ACDUTRA and INADUTRA. ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011). Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year. It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011). Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year. These drills are deemed to be part-time training.

As noted above, the Veteran asserts that her current left foot disorder is related to her military service.  As an initial matter, the Board notes that the Veteran's service treatment records show that at entrance in February 1981, no pertinent abnormities were noted.  As to the left foot, in March 1982, the Veteran complained of left foot swelling and pain when walking.  She reported having problems in basic with the left foot, and indicated that she was told it was tendonitis.  The finding was, tendonitis.  In November 1987, while not on ACDUTRA or INACDUTRA, she complained of a twisted left ankle, and left ankle sprain was diagnosed.  A May 1991 examination notes no left foot problem.   

The post-service treatment reports of record reveal no evidence that the Veteran sought treatment for, or was diagnosed with arthritis of the foot/ankle within the one-year period following her separation from service.  In July 2005, degenerative joint disease of the feet related to military service was diagnosed.  In VA records in March 2007 degenerative changes of the ankle were noted, as was pes planus.  In May 2007 she stated she had foot pain since service.  Arthritis/arthralgia of the ankles, related to injury in service, was diagnosed.  

The Veteran was examined by VA in May 2009.  The claims file was not available for review.  She reported injuring her left ankle in service.  The examiner found, left ankle pain with normal exam.  The examiner stated that an opinion could not be rendered without resorting to speculation.  

Various lay statements were received in May 2007.  They document that the Veteran has current complaints of pain.  In April 2010 the Veteran's ex-spouse commented on her foot complaints.  

VA outpatient record of April 2010 diagnosed bilateral ankle instability and bilateral plantar fasciitis.  In June 2010, tendonitis of the left foot/ankle was diagnosed.

The Veteran was examined by VA in March 2011 regarding her left foot.  Her history was documented.  X-rays were noted to show no acute osseous injury and no significant degenerative changes.  The impression was unremarkable left foot.  The examination diagnosis was, left foot plantar fasciitis.  The examiner opined that the left foot condition is less likely as not related to her military service.  The rationale was that the condition is unrelated to her injury in service and is a separate entity.  

On VA joints examination in March 2011, the Veteran's left ankle was evaluated.  The finding was, left ankle strain with mild degenerative joint disease.  The examiner opined that the left foot condition is less likely as not related to her time in service.  The rationale was that the current condition is age related and would not occur from an ankle sprain 30 years prior.  

In an April 2011 addendum the March 2011 examiner stated that the claims file and service records had been reviewed.  In a February 2012 addendum, the March 2011 examiner stated that the foot condition is less likely as not related to the Veteran's time in service and that the foot condition is age related and an individual's structure of the foot is developmental.  It was stated that the examinations done by providers on July 2005 and May 2007 are done by providers that do not have access to the claims file and with a subjective past history at the time of the visit.  It was noted that they are not C&P examiners and that the Veteran's daily activities require her to be on her feet which may aggravate the foot condition.  It was opined that the ankle condition is less likely as not related to her time in the service.  The rationale was that it is age related.  It was noted that clinical literature supports that strains/sprains resolve in six weeks.  

Discussion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence of record is against granting the Veteran's claim of entitlement to service connection for a left foot disorder.  

In this case, the first prong of Shedden, a current disability, is met.  As to the second prong, service treatment records show treatment for left foot complaints.  Thus, the second prong of Shedden has been established in this case. 

With regard to the third prong of Shedden, requiring medical nexus evidence between service and the current disability, as discussed above, the claims folder contains contradicting evidence regarding a relationship between the Veteran's current left foot disorder and service.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Court has held that a post-service reference to injuries sustained in service, without a review of service medical records, does not constitute competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999), and that an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a Veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the Veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is derived.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this case, the Board finds that the VA opinion offered as a result of VA examination and addendums is the most probative evidence of record.  As to the VA outpatient examiners findings in July 2005 and May 2007, the Board assigns little probative value to these findings since they offer no rationale for such finding.  Neither offered clear rationale for the findings.  In sum, these medical opinions are incomplete. 

In contrast, the VA opinion addressed the complete medical history.  The findings were explained and the examiner discussed the differing opinions of record.  He provided salient facts and observations with supporting information.  The Board attaches the most probative value to the VA opinion as it is well reasoned, detailed, consistent with other evidence of record, and included access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49   (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Accordingly, the VA opinions represent the most probative evidence of record. 

The Board finds that any post-service diagnosed left foot/ankle disorder is not attributable to service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  While the record establishes the presence of the first two elements necessary for service connection-current disabilities and in-service injuries-the weight of the evidence is against the finding of a nexus between the Veteran's current disability and her active duty service. 

The Veteran has reported a continuity of symptoms, stating that her left ankle complaints continued since service, but these statements must be weighed against the other evidence of record, including the lack of any objective evidence of treatment pertaining to the left foot until 2005.  This is many years after the Veteran's separation from active duty service.  In addition, the absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current disability was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board acknowledges that the Veteran has sincerely contended that left foot/ankle disorder resulted from her inservice complaints.  The record reflects that she has had medical training and is a licensed practical nurse (LPN) at the Gainesville VA Medical Center (VAMC).  This background must be taken into account when evaluating her own medical nexus opinion.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (all of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.).  Despite the foregoing, the Board also observes that the Veteran's background does not reflect she is an expert in diagnosing and determining the etiology of the left foot disorder which is the focus of this appeal.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).  Thus, in reviewing the Veteran's statements and opinions in this matter, regarding the etiology of any left foot disorder, as well as her former spouse's statements, the Board notes that they are both competent to report on the symptoms that she experienced during and after service. Beyond that, although she has training and experience as an LPN, there is no indication that she is qualified to render an opinion as to the etiology of any foot disorder.  Thus, the Board finds her opinions in this regard to be less credible and therefore less probative than the VA examiner's opinion, which did consider the history as contained and supported in the record, and provided complete rationale.   

With consideration of the competent evidence of record; the length of time between her discharge from service and her left foot complaints; the preponderance of the competent medical opinion being against a causal link between the Veteran's disorder and service, and the Board finds that the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a left foot/ankle disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left foot and ankle disorder is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

On VA examination of the spine in March 2011, the Veteran reported having back pain.  Her history was noted.  X-rays showed degenerative facet disease.  The diagnosis was, L-spine strain with some sclerosis at the facet of L 4-5.  The examiner stated that it was his opinion that the lumbar spine condition is less likely as not related to the Veteran's time in service and that the rationale was that the condition would not have occurred from a fall 29 years prior.  

In an April 2011 addendum the March 2011 examiner stated that the claims file and service records had been reviewed.  In a February 2012 addendum, the March 2011 examiner opined that the lumbar spine disorder is less likely as not related to the Veteran's service.  The rationale was that the note in the service records shows that the back was feeling better in July 1983.  However the examiner did not note that an August 1983 orthopedic subsequent consult found chronic low back strain, rule out left sacriolitis.  Further, it was stated that the examinations done by providers on July 2005 and May 2007 are done by providers that do not have access to the claims file and with a subjective past medical history.  It was noted that they are not C&P examiners.  A review of the file reveals that the cited July 2005 and May 2007 records used as reasoning in the examiner's rationale do not refer to the low back.  The rationale provided is thus insufficient since it does not address the August 1983 finding regarding the back and it also refers to prior findings that did not address the low back.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) and see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  As such, a remand for an addendum opinion is required.  

The appellant is hereby notified that it is her responsibility to report for any examination that may be scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action: 

1.  Forward the Veteran's claims folder to the individual who examined her and prepared the March 2010 VA examination report and following addendums for a supplemental opinion.  It should be pointed out to the examiner that the rationale previously provided is not sufficient since it references treatment records dated in July 2005 and May 2007 that do not relate to the back disorder.  The examiner is requested to review the claims folder and provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current low back disability is causally related to active service.  He should note that after the July 1983 treatment the Veteran was again seen for back complaints when an August 1983 orthopedic consult found chronic low back strain, rule out left sacriolitis.  A complete and factually accurate rationale for any opinion(s) expressed should be provided.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, as well as an explanation for this conclusion.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, arrange for the Veteran to undergo an appropriate VA examination, to obtain the requested medical opinion noted above. The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the claims folder, as well as the Veteran's documented medical history and assertions. 

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


